UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 17, 2014 Howard Bancorp, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-35489 20-3735949 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6011 University Boulevard, Suite 370, Ellicott City, Maryland (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code (410) 750-0020 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5-Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 14, 2014, Philip W. Gibbs resigned from the Board of Directors of Howard Bancorp, Inc. (the "Company") and Howard Bank, effective immediately. Mr. Gibbs cited his desire to spend more time focused on his growing family, and the amount of time required by his substantial and increasing business commitments, as the reasons for his departure. Mr. Gibbs did not resign in connection with any disagreement with the Company, the Bank or its management. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOWARD BANCORP, INC. By: /s/ George C. Coffman Name:
